MIMVI, INC.

AMENDED AND RESTATED 2010 STOCK OPTION PLAN

STOCK OPTION LETTER AGREEMENT

 

STOCK OPTION GRANT NOTICE

 

TO:

 

We are pleased to inform you that you have been selected by the Mimvi, Inc. (the
“Company”) to receive an option (the “Option”) to purchase shares (the “Option
Shares”) of the Company's Common Stock under the Company's 2010 Stock Option
Plan (the “Plan”).

 

The terms of the Option are as set forth in this Agreement and in the Plan, a
copy of which is attached. The Plan is incorporated by reference into this
Agreement, which means that this Agreement is limited by and subject to the
express terms and provisions of the Plan. Capitalized terms that are not defined
in this Agreement have the meanings given to them in the Plan.

 

The most important terms of the Option are summarized as follows:

 

  Grant Date:   Number of Shares:   Exercise Price:   Expiration Date:   Vesting
Base Date:   Type of Option:   Vesting and Exercisability: The Option will vest
and become exercisable according to the following schedule:   Applicable Period
of Continuous Percent of Total Option   Employment or Service with the That Is
Vested and Exercisable   Company or Its Related     Company           No portion
of the shares subject to the Option shall be exercisable prior to the vesting of
such shares.        

1. Termination of Option: The unvested portion of the Option will terminate
automatically and without further notice immediately upon termination (voluntary
or involuntary) of your employment or service relationship with the Company. The
vested portion of the Option will terminate automatically and without further
notice on the earliest of the following dates:

 



 

 



 

1.1. three months after termination of your employment or service relationship
with the Company for any reason other than Disability or death;

 

1.2. one year after termination of your employment or service relationship with
the Company by reason of Disability or death; and

 

1.3. the Expiration Date; except, that if the Company terminates your services
for Cause you will forfeit the unexercised portion of the Option, including
vested and unvested shares, on the date you are notified of your termination. If
you die while the Option is exercisable, the Option may be exercised until one
year after the date of death or the Expiration Date, whichever is earlier.

 

The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded ISOs.

 

It is your responsibility to be aware of the date your Option terminates.

 

2. ISO Qualification: The Option is intended to qualify as an ISO under federal
income tax law, but the Company does not represent or guarantee that the Option
qualifies as such. If the aggregate fair market value on the Grant Date of the
shares with respect to which the Option first becomes exercisable during any
calendar year (under the Option and all other ISOs you hold) exceeds $100,000,
the excess portion will be treated as a nonqualified stock option, unless the
Internal Revenue Service changes the rules and regulations governing the
$100,000 limit for ISOs. A portion of the Option may be treated as a
nonqualified stock option if certain events cause exercisability of the Option
to accelerate.

 

3. Notice of Disqualifying Disposition: To obtain certain tax benefits afforded
to ISOs you must hold the shares issued upon the exercise of the Option for two
years after the Grant Date and one year from the date of exercise. You may be
subject to the alternative minimum tax at the time of exercise. You should
obtain tax advice when exercising the Option and prior to the disposition of the
Option Shares. By accepting the Option, you agree to promptly notify the Company
if you dispose of any of the Option Shares within one year from the date you
exercise all or part of the Option or within two years from the Grant Date.

 

4. Method of Exercise: You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
the election to exercise the Option and the number of shares of Common Stock for
which you are exercising the Option. The written notice must be accompanied by
full payment of the exercise price for the number of shares of Common Stock you
are purchasing. You shall not, under any circumstances, be permitted to exercise
any unvested shares subject to the Option. The Company may, in its sole
discretion at the time of exercise, require you to sign an agreement, pursuant
to which you will acknowledge certain securities laws matters and grant to the
Company certain repurchase and first offer rights to purchase the shares
acquired by you upon exercise of the Option.

 

5. Form of Payment: You may pay the Option exercise price, in whole or in part,
in cash, by check or, unless the Plan Administrator determines otherwise, by (a)
tendering (either -3- actually or by attestation) mature shares of Common Stock
(generally, shares you have held for a period of at least six months) having a
fair market value on the day prior to the date of exercise equal to the exercise
price (you should consult your tax advisor before exercising the Option with
stock you received upon the exercise of an incentive stock option); (b) if and
so long as the Common Stock is registered under the Securities Exchange Act of
1934, as amended, delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds necessary to pay the exercise price; or (c) if
and so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"), a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company the amount of sale or loan proceeds to pay the
exercise price and any withholding tax obligations; or (d) such other
consideration as the Plan Administrator may permit.

 



-2-

 



 

6. Repurchase and First Refusal Rights. So long as the Common Stock is not
registered under the Exchange Act, the Company may, in its sole discretion at
the time of exercise, require you to sign a stock purchase agreement, in the
form to be provided, pursuant to which you will grant to the Company certain
repurchase and/or first refusal rights to purchase the Shares acquired by you
upon exercise of the Option. Upon request to the Company, you may review a
current form of this agreement prior to exercise of the Option.

 

7. Withholding Taxes: As a condition to the exercise of any portion of the
Option that is treated as a nonqualified stock option, you must make such
arrangements as the Company may require for the satisfaction of any federal,
state or local withholding tax obligations that may arise in connection with
such exercise. The Company has the right to retain without notice sufficient
shares of stock to satisfy the withholding obligation. Unless the Plan
Administrator determines otherwise, you may satisfy the withholding obligation
by electing to have the Company withhold from the shares to be issued upon
exercise that number of shares having a fair market value equal to the amount
required to be withheld (up to the minimum required federal tax withholding
rate). The Company may also deduct from the shares to be issued upon exercise
any other amounts due from you to the Company.

 

8. Limited Transferability: During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution, except that nonqualified stock options may be
transferred to the extent permitted by the Plan Administrator. The Plan provides
for exercise of the Option by a designated beneficiary or the personal
representative of your estate.

 

9. Market Standoff. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company's initial public offering,
you agree that you will not sell, make any short sale of, loan, hypothecate,
pledge, assign, grant any option for the purchase of, or otherwise dispose or
transfer for value or agree to engage in any of the foregoing transactions with
respect to, any of the Option Shares without the prior written consent of the
Company or its underwriters. Such limitations will be in effect for such period
of time as may be requested by the Company or its underwriters; provided,
however, that in no event will such period exceed 180 days. This market standoff
provision will be in effect no longer than two years after the effective date of
the Company's initial public offering.

 

10. Registration: Your particular attention is directed to Section 16.3 of the
Plan, which describes certain important conditions relating to federal and state
securities laws that must be satisfied before the Option can be exercised and
before the Company can issue any shares to you.

 

11. Binding Effect: This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

 

12. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation: By entering into this Agreement and accepting the grant of the
Option evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when options will be granted,
the number of shares subject to each option, the option price, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (d) that your participation in the Plan is voluntary; (e) that the
value of the Option is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (f) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) that the vesting of the
Option ceases upon termination of employment or service relationship with the
Company for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement or otherwise permitted by the Plan Administrator; (h)
that the future value of the underlying Option Shares is unknown and cannot be
predicted with certainty; (i) that if the underlying Option Shares do not
increase in value, the Option will have no value; and (j) that, in accepting
this Option, you are agreeing to commit 100 percent of your professional time
and efforts to your employment with the Company.

 



-3-

 



 

13. Acceleration: In the event of a Company Transaction (as defined in the
Plan), the then unvested portion of the Option shall vest and become immediately
exercisable.

 

Please execute the attached Acceptance and Acknowledgment form and return it to
the undersigned at the address below.

 

    Very truly yours,     MIMVI, INC.     __________________________________    
,CFO     Address

 



-4-

 

  

ACCEPTANCE AND ACKNOWLEDGMENT

 

I, a resident of the State of California, accept the Option described in this
Agreement and in the Plan, and acknowledge receipt of a copy of this Agreement
and a copy of the Plan. I have read and understand the Plan.

 

Furthermore, I hereby agree that any work done by me at the offices of the
Company shall be for, and be the sole property of, the Company.

 

  Dated: __________           Name             Address:       Taxpayer ID Number
                 

  



-5-

